IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 99-31199

                         Summary Calendar


SAMUEL HULL,
                                          Plaintiff-Appellant,

                              versus

RICHARD STALDER, Secretary,
Department of Public Safety and
Corrections; UNIDENTIFIED PARTIES,
                                          Defendants-Appellees.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          (99-CV-1838-J)

                        September 28, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Samuel Hull, Louisiana prisoner #114055, appeals the denial of

his 28 U.S.C. § 2254 habeas corpus petition. The district court

granted a certificate of appealability on the issues of whether his

petition was procedurally barred and whether the application of a

ten-year cleansing period to his multiple-offender proceedings was

an ex-post-facto violation.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The   Louisiana   Supreme   Court   denied   Hull’s   state    habeas

petition raising the ex-post-facto claim. It cited Louisiana Code

Crim. Proc. art. 930.3, which limits the grounds on which a

prisoner may seek post-conviction relief, and Melinie v. State, 665

So. 2d 1172 (La. 1996), which held that article 930.3 does not

allow    post-conviction   challenges    to   sentencing      errors.1   The

Louisiana Supreme Court, then, rejected Hull’s petition on state

law grounds independent of his federal law claims.

     An independent and adequate state law ground for denial of

Hull’s   petition   bars   federal   habeas   review.   See    Coleman    v.

Thompson, 501 U.S. 722 (1991) (explaining the independent and

adequate state ground doctrine). Even construed liberally, Hull’s

pro se petition does not attempt to overcome this procedural bar.2

Thus, federal review of Hull’s claim is precluded. See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (failure of a pro se

brief, construed liberally, to argue a point on appeal abandons the

claim); Fed. R. App. P. 28(a)(9). In any case, our independent

review of the record and applicable law reveals that Hull would not

have been able to overcome the bar even if he had argued the point.




     1
       Hull did not directly appeal his sentence. A direct appeal
would have been the proper vehicle for challenging his sentence.
     2
       Hull does challenge the district court’s finding that his
petition was untimely, but he fails to address the ruling that his
petition is barred under Coleman v. Thompson.

                                     2
     The   district   court’s   judgment   dismissing   Hull’s   §   2254

petition is AFFIRMED.




                                   3